Caliioon, J.,
delivered the opinion of the court.
By consent the court below had, and we have, the general laws of the order and the by-laws of the district organization to *120consider in determining the demurrer of appellant to the plea of appellee to the petition of appellant for mandamus.
The association was “for the purpose of maintaining, managing, and controlling a benevolent and friendly society.” It originally had numerous laws adopted by it, the first one of which avowed the object to be “for raising a fund for the relief of the members when sick, lame, or, disabled, and for insuring a sum of money to assist in defraying the expenses of burial (to be paid to the widow, legal executors, administrators, or assigns of a member deceased), or to assist in defraying the expenses of the burial of the wife or child of a member.” By law No. 8 of the order it is provided that new laws may be adopted by a two-thirds vote. By this two-thirds vote a law was enacted by the order creating a compulsory insurance department, requiring payment of $1 per month by all members. Accordingly this was applied to all members, except those over seventy years old or who became blind or paralyzed while members, etc. This, we think, applied to the then members and to future members. It was further provided that those who failed to pay should no longer meet with the lodge. The appellants refused to pay, though repeatedly notified to do so, and so were refused admittance; and hence their application for a writ of mandamus.
Appeals are amply provided for within the order, but appellants took no appeal there before applying to the courts, and therefore, as we think, have no standing in court. We also think the law of the order, enacted by a two-thirds vote, became a valid law of the order, and was not unreasonable or void.

Affirmed.